Appeal by plaintiff from an order denying his motion for an order directing that the action, which had been placed on the Deferred Calendar, be restored to the General Calendar of the Supreme Court, Kings County, for trial in its regular order. Order reversed, without costs, and motion granted, without costs. The motion will be regarded as one made under paragraph (6) of subdivision (bb) of rule 2 of the Kings County Supreme Court Rules. The record discloses facts which have occurred subsequent to the making of the order of deferment which, in our opinion, require the restoration of the action to the General Calendar. Nolan, P. J., Adel, Wenzel, MaeCrate and Beldock, JJ., concur.